ON MOTION TO DISMISS APPEAL
COWART, Judge.
We dismiss this appeal taken by a former husband from a final order finding appellant’s former wife to not be in criminal contempt of court. As distinguished from civil contempt, which is court coercion applied for the benefit of a civil litigant, the only proper objective of criminal contempt is as punishment to vindicate the authority of a court. Even when an alleged criminal contempt arises out of a civil case it is not a part of the civil cause and a civil litigant has no standing to appeal the judge’s determination that, under the circumstances presented, the dignity and authority of the court does not require a finding of guilt of criminal contempt. While we find no authority on point, see generally South Dade Farms, Inc. v. Peters, 88 So.2d 891 (Fla.1956).
DISMISSED.
DAUKSCH and COBB, JJ., concur.